






Exhibit 10ab
MATERION CORPORATION


Restricted Stock Units Agreement (Stock-Settled)




WHEREAS,_________ , (the “Grantee”) is an employee of Materion Corporation, an
Ohio corporation (the “Corporation”) or a Subsidiary; and
WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by a resolution of the Compensation Committee (the “Committee”)
of the Board of Directors of the Corporation that was duly adopted on February
6, 2013.
NOW, THEREFORE, pursuant to the Corporation’s 2006 Stock Incentive Plan (the
“Plan”), the Corporation hereby confirms to the Grantee the grant, effective on
February __, 2013 (the “Date of Grant”), of _______ Restricted Stock Units (as
defined in the Plan) (“RSUs”), subject to the terms and conditions of the Plan
and the following additional terms, conditions, limitations and restrictions:
Article I

DEFINITIONS
All terms used herein with initial capital letters that are defined in the Plan
shall have the meanings assigned to them in the Plan when used herein with
initial capital letters.
ARTICLE II    

CERTAIN TERMS OF RESTRICTED STOCK UNITS
1.    RSUs Not Transferable. The RSUs covered by the Agreement shall not be
transferable other than by will or pursuant to the laws of descent and
distribution prior to payment.
2.    Vesting and Payment of RSUs.
(a)    General. Subject to the provisions of Sections 2(b), 2(c) and 2(d) of
this Article II, all of the RSUs covered by this Agreement shall become
nonforfeitable if the



--------------------------------------------------------------------------------








Grantee shall have remained in the continuous employ of the Corporation or a
Subsidiary for three years from the Date of Grant and shall be payable by the
issuance of Common Shares to the Grantee on such date.
(b)    Death or Disability. Notwithstanding the provisions of Section 2(a) of
this Article II, all of the RSUs covered by this Agreement shall immediately
become nonforfeitable and shall be immediately payable if the Grantee dies or
becomes permanently disabled (as hereinafter defined) while in the employ of the
Corporation or a Subsidiary during the three-year period from the Date of Grant.
The Grantee shall be considered to have become permanently disabled if the
Grantee has suffered a permanent disability within the meaning of the long-term
disability plan in effect for, or applicable to, the Grantee and is “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code.
(c)    Retirement.
(i)    If the Grantee should Retire (as hereinafter defined) one year or more
after the Date of Grant, notwithstanding the requirement of continuous
employment contained in Section 2(a) of this Article II, the RSUs covered by
this Agreement shall continue to vest and shall become payable three years from
the Date of Grant, provided that the RSUs shall be paid on any earlier date when
payment would otherwise have been made under Section 2 of this Article II if the
Grantee had continued employment through such date.
(ii)    If the Grantee should Retire less than one year from the Date of Grant,
the RSUs covered by this Agreement shall be forfeited, unless the Committee
determines that such RSUs will continue to vest and become nonforfeitable three
years from the Date of Grant.



--------------------------------------------------------------------------------








(iii)    “Retire” shall mean the Grantee’s retirement from the Corporation or a
Subsidiary at (A) age 65 or older or (B) at age 55 or older with 10 or more
years of continuous employment with the Corporation or a Subsidiary.
(d)    Change in Control.
(i)    Notwithstanding Section 2(a) of this Article II above, the RSUs granted
hereby shall immediately become nonforfeitable and payable if at any time during
the employment of the Grantee and prior to the end of the three-year vesting
period:
(A)
a Change in Control shall occur after the Date of Grant; and

(B)
within two years following the Change in Control the Grantee’s employment with
the Corporation or a Subsidiary is terminated by the Grantee as a Termination
for Good Cause (as defined in Section 2(f) of this Article) or the Grantee is
terminated by the Corporation other than as a Termination for Cause (as defined
in Section 2(e) of this Article II). If the Change in Control constitutes a
“change in control” for purposes of Section 409A of the Code and if the Grantee
incurs a “separation from service” for purposes of Section 409A of the Code
within two years following such Change in Control, payment for any RSUs which
are no longer subject to a substantial risk of forfeiture will be made upon the
Grantee’s separation from service, provided however, that if at such time the
Grantee is a “specified employee” as determined pursuant to the identification
methodology adopted by the Corporation in compliance with Section 409A of the
Code, the date of payment for the RSUs shall be the first business day of the




--------------------------------------------------------------------------------








seventh month after the date of the Grantee’s separation from service (or if
earlier the Grantee’s death). If payment is not made pursuant to the preceding
sentence because the Change in Control does not constitute a “change-in-control”
for purposes of Section 409A of the Code, then payment shall be made at the
earliest date that payment otherwise would have been made under Section 2 of
this Article II if no Change in Control had occurred, assuming continued
employment through such date.
(ii)    Notwithstanding anything in this Section 2(d) to the contrary, in
connection with a Business Combination, the result of which is that the
Outstanding Corporation Voting Stock is exchanged for or becomes exchangeable
for securities of another entity, cash or a combination thereof, if the entity
resulting from such Business Combination does not assume the RSUs evidenced
hereby and the Corporation’s obligations hereunder, or replace the RSUs
evidenced hereby with a substantially equivalent security of the entity
resulting from such Business Combination, then the RSUs evidenced hereby shall
become nonforfeitable as of immediately prior to such Business Combination.
Payment for any RSUs which are no longer subject to a substantial risk of
forfeiture will be upon the Change in Control; provided, however, if the Change
in Control does not constitute a “change in control” for purposes of Section
409A(a)(2)(A)(v) of the Code, then payment for the RSUs will be made upon the
date that payment otherwise would have been made under Section 2 of this Article
II if no Change in Control had occurred, assuming continued employment through
such date.



--------------------------------------------------------------------------------








(e)    “Termination for Cause” means a termination of Grantee’s employment by
the Corporation for “Cause” (as defined in Section 7(f) of this Article II).
(f)    “Termination for Good Cause” shall mean the Grantee’s termination of the
Grantee’s employment with the Corporation or a Subsidiary as a result of the
occurrence of any of the following:
(i)    a change in the Grantee’s principal location of employment that is
greater than 50 miles from its location as of the date hereof without the
Grantee’s consent; provided, however, that the Grantee hereby acknowledges that
the Grantee may be required to engage in travel in connection with the
performance of the Grantee’s duties hereunder and that such travel shall not
constitute a change in the Grantee’s principal location of employment for
purposes hereof;
(ii)    a material diminution in the Grantee’s base compensation;
(iii)    a change in the Grantee’s position with the Corporation without the
Grantee’s consent such that there is a material diminution in the Grantee’s
authority, duties or responsibilities; or
(iv)    any other action or inaction that constitutes a material breach by the
Corporation of the agreement under which the Grantee provides services.
Notwithstanding the foregoing, the Grantee’s termination of the Grantee’s
employment with the Corporation as a result of the occurrence of any of the
foregoing shall not constitute a “Termination for Good Cause” unless (A) the
Grantee gives the Corporation written notice of such occurrence within 90 days
of such occurrence and such occurrence is not cured by the Corporation within 30
days of the date on which such written notice is received by the Corporation and
(B) the Grantee actually terminates his or her employment with the Corporation
prior to the 365th day following such occurrence.



--------------------------------------------------------------------------------








3.    Form and Time of Payment of RSUs. Except as otherwise provided for in
Section 2 of Article III, payment for the RSUs shall be made in form of the
Common Shares at the time the RSUs vest and become nonforfeitable or otherwise
become payable in accordance with Section 2 of this Article II. To the extent
that the Corporation is required to withhold federal, state, local or foreign
taxes in connection with the delivery of Common Shares to the Grantee or any
other person under this Agreement, the number of Common Shares to be delivered
to the Grantee or such other person shall be reduced (based on the Market Value
per Share ) as of the date the RSUs are reduced) to provide for the taxes
required to be withheld, with any fractional shares that would otherwise be
delivered being rounded up to the next nearest whole share. The Committee may,
at its discretion, adopt any alternative method of providing for taxes required
to be withheld.
4.    Forfeiture of RSUs. The RSUs shall be forfeited, except as otherwise
provided in Section 2(b), 2(c) or 2(d) of this Article II above, if the Grantee
ceases to be employed by the Corporation or a Subsidiary prior to three years
from the Date of Grant.
5.    Dividend Equivalents. From and after the Date of Grant and until the
earlier of (a) the time when the RSUs vest and become nonforfeitable and payable
in accordance with Section 2 of this Article II or (b) the time when the
Grantee’s right to receive Common Shares in payment of the RSUs is forfeited in
accordance with Section 4 of this Article II, on the date that the Corporation
pays a cash dividend (if any) to holders of Common Shares generally, the Grantee
shall be entitled to a number of additional whole RSUs determined by dividing
(i) the product of (A) the dollar amount of the cash dividend paid per Common
Share on such date and (B) the total number of RSUs (including dividend
equivalents paid thereon) previously credited to the Grantee as of such date, by
(ii) the Market Value per Share on such date. Such dividend equivalents (if any)
shall be subject to the same terms and conditions and



--------------------------------------------------------------------------------








shall be paid or forfeited in the same manner and at the same time as the RSUs
to which the dividend equivalents were credited.
6.    Effect of Detrimental Activity. Notwithstanding anything herein to the
contrary, if the Grantee, either during employment by the Corporation or a
Subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity, (as hereinafter defined) and the Board shall so
find, the Grantee shall:
(a)    Forfeit all RSUs held by the Grantee.
(b)    Return to the Corporation all Common Shares that the Grantee has not
disposed of that were paid out pursuant to this Agreement within a period of one
year prior to the date of the commencement of such Detrimental Activity.
(c)    With respect to any Common Shares that the Grantee has disposed of that
were paid out pursuant to this Agreement within a period of one year prior to
the date of the commencement of such Detrimental Activity, pay to the
Corporation in cash the value of such Common Shares on the date such Common
Shares were paid out.
(d)    To the extent that the amounts referred to above in Section 6(b) and 6(c)
of this Article II are not paid to the Corporation, the Corporation may set off
the amounts so payable to it against any amounts that may be owing from time to
time by the Corporation or a Subsidiary to the Grantee, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit or for
any other reason, except that no setoff shall be permitted against any amount
that constitutes “deferred compensation” within the meaning of Section 409A of
the Code.
7.    For purposes of this Agreement, the term "Detrimental Activity" shall
include:
(a)    (II)    Engaging in any activity in violation of the Section entitled
"Competitive Activity; Confidentiality; Nonsolicitation" in the Severance
Agreement



--------------------------------------------------------------------------------








between the Corporation and the Grantee, if such agreement is in effect at the
date hereof, or in violation of any corresponding provision in any other
agreement between the Corporation and the Grantee in effect on the date hereof
providing for the payment of severance compensation; or
(vi)    If no such severance agreement is in effect as of the date hereof or if
a severance agreement does not contain a Section corresponding to "Competitive
Activity; Confidentiality; Nonsolicitation":
(A)    Competitive Activity During Employment. Competing with the Corporation
anywhere within the United States during the term of the Grantee's employment,
including, without limitation:
(I)    entering into or engaging in any business which competes with the
business of the Corporation;
(II)    soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business that competes
with, the business of the Corporation;
(III)    diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation or attempting to do so; or
(IV)    promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Corporation.
(B)    Following Termination. For a period of one year following the Grantee's
termination date:



--------------------------------------------------------------------------------








(I)    entering into or engaging in any business which competes with the
Corporation's business within the Restricted Territory (as hereinafter defined);
(II)    soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business, wherever located,
that competes with, the Corporation's business within the Restricted Territory;
(III)    diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation within the Restricted Territory, or
attempting to do so; or
(IV)    promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Corporation's business within the Restricted Territory.
For the purposes of Sections 7(a)(ii)(A) and (B) above, inclusive, but without
limitation thereof, the Grantee will be in violation thereof if the Grantee
engages in any or all of the activities set forth therein directly as an
individual on the Grantee's own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Grantee or the Grantee's spouse,
child or parent owns, directly or indirectly, individually or in the aggregate,
more than five percent (5%) of the outstanding stock.
(C)    "The Corporation." For the purposes of this Section 7(a)(ii) of Article
II, the "Corporation" shall include any and all direct and indirect



--------------------------------------------------------------------------------








subsidiaries, parents, and affiliated, or related companies of the Corporation
for which the Grantee worked or had responsibility at the time of termination of
the Grantee's employment and at any time during the two year period prior to
such termination.
(D)    "The Corporation's Business." For the purposes of this Section 7 of
Article II inclusive, the Corporation's business is defined to be the
manufacture, marketing and sale of high performance engineered materials serving
the consumer electronics, industrial components and commercial aerospace,
defense and science, medical, energy, automotive electronics, telecommunications
infrastructure and appliance markets, as further described in any and all
manufacturing, marketing and sales manuals and materials of the Corporation as
the same may be altered, amended, supplemented or otherwise changed from time to
time, or of any other products or services substantially similar to or readily
substitutable for any such described products and services.
(E)    "Restricted Territory." For the purposes of Section 7(a)(ii)(B) of
Article II, the Restricted Territory shall be defined as and limited to:
(I)    the geographic area(s) within a one hundred mile radius of any and all of
the Corporation’s location(s) in, to, or for which the Grantee worked, to which
the Grantee was assigned or had any responsibility (either direct or
supervisory) at the time of termination of the Grantee's employment and at any
time during the two-year period prior to such termination; and
(II)    all of the specific customer accounts, whether within or outside of the
geographic area described in (I) above, with which the Grantee had any contact
or for which the Grantee had any responsibility



--------------------------------------------------------------------------------








(either direct or supervisory) at the time of termination of the Grantee's
employment and at any time during the two-year period prior to such termination.
(F)    Extension. If it shall be judicially determined that the Grantee has
violated any of the Grantee's obligations under Section 7(a)(ii)(B) of Article
II, then the period applicable to each obligation that the Grantee shall have
been determined to have violated shall automatically be extended by a period of
time equal in length to the period during which such violation(s) occurred.
(b)    Non-Solicitation. Except as otherwise provided in Section 7(a)(i) of
Article II, Detrimental Activity shall also include directly or indirectly at
any time soliciting or inducing or attempting to solicit or induce any
employee(s), sales representative(s), agent(s) or consultant(s) of the
Corporation and/or of its parents, or its other subsidiaries or affiliated or
related companies to terminate their employment, representation or other
association with the Corporation and/or its parent or its other subsidiary or
affiliated or related companies.
(c)    Further Covenants. Except as otherwise provided in Section 7(a)(i) of
Article II, Detrimental Activity shall also include:
(i)    directly or indirectly, at any time during or after the Grantee's
employment with the Corporation, disclosing, furnishing, disseminating, making
available or, except in the course of performing the Grantee's duties of
employment, using any trade secrets or confidential business and technical
information of the Corporation or its customers or vendors, including without
limitation as to when or how the Grantee may have acquired such information.
Such confidential information shall include, without limitation, the
Corporation's unique selling, manufacturing and servicing methods and business
techniques,



--------------------------------------------------------------------------------








training, service and business manuals, promotional materials, training courses
and other training and instructional materials, vendor and product information,
customer and prospective customer lists, other customer and prospective customer
information and other business information. The Grantee specifically
acknowledges that all such confidential information, whether reduced to writing,
maintained on any form of electronic media, or maintained in the Grantee's mind
or memory and whether compiled by the Corporation, and/or the Grantee, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Corporation to maintain the
secrecy of such information, that such information is the sole property of the
Corporation and that any retention and use of such information by the Grantee
during the Grantee's employment with the Corporation (except in the course of
performing the Grantee's duties and obligations to the Corporation) or after the
termination of the Grantee's employment shall constitute a misappropriation of
the Corporation's trade secrets.
(ii)    Upon termination of the Grantee's employment with the Corporation, for
any reason, the Grantee's failure to return to the Corporation, in good
condition, all property of the Corporation, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 7(c)(i) of Article II of this Agreement.
(d)    Discoveries and Inventions. Except as otherwise provided in Section
7(a)(i) of Article II, Detrimental Activity shall also include the failure or
refusal of the Grantee to assign to the Corporation, its successors, assigns or
nominees, all of the Grantee's



--------------------------------------------------------------------------------








rights to any discoveries, inventions and improvements, whether patentable or
not, made, conceived or suggested, either solely or jointly with others, by the
Grantee while in the Corporation's employ, whether in the course of the
Grantee's employment with the use of the Corporation's time, material or
facilities or that is in any way within or related to the existing or
contemplated scope of the Corporation's business. Any discovery, invention or
improvement relating to any subject matter with which the Corporation was
concerned during the Grantee's employment and made, conceived or suggested by
the Grantee, either solely or jointly with others, within one year following
termination of the Grantee's employment under this Agreement or any successor
agreements shall be irrebuttably presumed to have been so made, conceived or
suggested in the course of such employment with the use of the Corporation's
time, materials or facilities. Upon request by the Corporation with respect to
any such discoveries, inventions or improvements, the Grantee will execute and
deliver to the Corporation, at any time during or after the Grantee's
employment, all appropriate documents for use in applying for, obtaining and
maintaining such domestic and foreign patents as the Corporation may desire, and
all proper assignments therefor, when so requested, at the expense of the
Corporation, but without further or additional consideration.
(e)    Work Made For Hire. Except as otherwise provided in Section 7(a)(i) of
Article II, Detrimental Activity shall also include violation of the
Corporation's rights in any or all work papers, reports, documentation,
drawings, photographs, negatives, tapes and masters therefore, prototypes and
other materials (hereinafter, "items"), including without limitation, any and
all such items generated and maintained on any form of electronic media,
generated by Grantee during the Grantee's employment with the Corporation. The
Grantee acknowledges that, to the extent permitted by law, all such items shall
be considered a "work made for hire" and that ownership of any and all
copyrights in any



--------------------------------------------------------------------------------








and all such items shall belong to the Corporation. The item will recognize the
Corporation as the copyright owner, will contain all proper copyright notices,
e.g., "(creation date) [Corporation’s Name], All Rights Reserved," and will be
in condition to be registered or otherwise placed in compliance with
registration or other statutory requirements throughout the world.
(f)    Termination for Cause. Except as otherwise provided in Section 8(a)(i) of
Article II, Detrimental Activity shall also include activity that results in
termination for Cause. For the purposes of this Section, "Cause" shall mean
that, the Grantee shall have:
(i)    been convicted of a criminal violation involving fraud, embezzlement,
theft or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the
Corporation or any affiliate of the Corporation;
(ii)    committed intentional wrongful damage to property of the Corporation or
any affiliate of the Corporation; or
(iii)    committed intentional wrongful disclosure of secret processes or
confidential information of the Corporation or any affiliate of the Corporation;
and any such act shall have been demonstrably and materially harmful to the
Corporation.
(g)    Other Injurious Conduct. Detrimental Activity shall also include any
action contributing to a restatement of the Corporation’s financials if this
award of RSUs to the Grantee is favorably affected by such restatement as
provided under Section 10D of the Exchange Act and any applicable rules or
regulations promulgated by the Securities and Exchange Commission or any
national securities exchange or national securities association on which the
Common Shares may be traded, and any other conduct or act



--------------------------------------------------------------------------------








determined to be injurious, detrimental or prejudicial to any significant
interest of the Corporation or any subsidiary unless the Grantee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Corporation.
(h)    Reasonableness. The Grantee acknowledges that the Grantee's obligations
under this Section 7 of Article II are reasonable in the context of the nature
of the Corporation’s business and the competitive injuries likely to be
sustained by the Corporation if the Grantee were to violate such obligations.
The Grantee further acknowledges that this Agreement is made in consideration
of, and is adequately supported by the agreement of the Corporation to perform
its obligations under this Agreement and by other consideration, which the
Grantee acknowledges constitutes good, valuable and sufficient consideration.
ARTICLE III    

GENERAL PROVISIONS
1.    Compliance with Law. The Corporation shall make reasonable efforts to
comply with all applicable federal and state securities laws.
2.    Dilution and Other Adjustments. The Committee shall make such adjustments
in the RSUs covered by this Agreement as such Committee in its sole discretion,
exercised in good faith, may determine is equitably required to prevent dilution
or enlargement of the rights of the Grantee that otherwise would result from
(a) any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Corporation, or (b) any merger,
consolidation, spin-off, reorganization, partial or complete liquidation or
other distribution of assets, or issuance of warrants or other rights to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. In the event of any such transaction or
event, the Committee may provide in



--------------------------------------------------------------------------------








substitution for this award of RSUs such alternative consideration as it may in
good faith determine to be equitable under the circumstances and may require in
connection therewith the surrender of this award of RSUs so replaced.
3.    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Corporation or a Subsidiary shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Corporation or a Subsidiary, by reason of the
transfer of his employment among the Corporation and its Subsidiaries or a leave
of absence approved by the Board.
4.    No Employment Contract; Right to Terminate Employment. The grant of the
RSUs to the Grantee is a voluntary, discretionary award being made on a one-time
basis and it does not constitute a commitment to make any future awards. The
grant of the RSUs and any payments made hereunder will not be considered salary
or other compensation for purposes of any severance pay or similar allowance,
except as otherwise required by law. Nothing in this Agreement will give the
Grantee any right to continue employment with the Corporation or any Subsidiary,
as the case may be, or interfere in any way with the right of the Corporation or
a Subsidiary to terminate the employment of the Grantee at any time.
5.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit‑sharing,
retirement or other benefit or compensation plan maintained by the Corporation
or a Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Corporation or a Subsidiary.
6.    Information. Information about the Grantee and the Grantee’s participation
in the Plan may be collected, recorded and held, used and disclosed for any
purpose related to the administration of the Plan. The Grantee understands that
such



--------------------------------------------------------------------------------








processing of this information may need to be carried out by the Corporation and
its Subsidiaries and by third party administrators whether such persons are
located within the Grantee’s country or elsewhere, including the United States
of America. The Grantee consents to the processing of information relating to
the Grantee and the Grantee’s participation in the Plan in any one or more of
the ways referred to above.
7.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent. Notwithstanding the
foregoing, the limitation requiring the consent of a Grantee to certain
amendments shall not apply to any amendment that is deemed necessary by the
Corporation to ensure compliance with Section 409A of the Code.
8.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
9.    Governing Law. This agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.
10.    Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to the Grantee. This Agreement and the Plan shall be
administered in a manner consistent with this intent. Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any regulations or any other formal guidance



--------------------------------------------------------------------------------








promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.
11.    Relation to Severance Agreement. Section 2(d) of Article II hereof shall
supersede the provisions of any Severance Agreement between the Grantee and the
Corporation, in effect at the Date of Grant, providing for earlier vesting of
the RSUs granted hereby in the event of a Change in Control.
The undersigned Grantee hereby accepts the award granted pursuant to this
Agreement on the terms and conditions set forth herein.


Dated:             
Grantee
Executed in the name of and on behalf of the Corporation at Mayfield Heights,
Ohio as of this _____ day of ___________, 2013.
MATERION CORPORATION


By
[NAME]
[TITLE]

